Pryor, J.
The plaintiff sues as president of the Adams Express Company, an unincorporated association, to restrain the defendants, as officers of the municipality of Mew York, from doing an act which they allege is incumbent upon them by express and imperative provision of statute, namely, the removal of an obstruction and encroachment on a public street. The plaintiff had judgment, and the question here is whether, upon the uncontroverted facts of the case, that judgment is tenable in law. The evidence was quite conclusive that by the structure complained of the interests of adjacent proprietors sustained material injury; but that fact is of no importance in the litigation, since the defendants represent only the public right, and are not authorized to redress a mere private wrong. If the act from which they are restrained be not an unwarrantable invasion of a public right, the injunction properly issued, and individuals must be left to vindicate their own interests by the means which the law provides for their protection. The question, then, is, generally, whether the structure of plaintiff which defendants threatened to remove be an infringement of the public right; or, specifically,. whether it be an unauthorized encroachment on the highway. In the opinion of the learned trial judge, the structure is described as “about 110 ft. in length, the roof being constructed of light corrugated iron, supported by iron columns about 3J inches in diameter, placed from 12 to 12,1 feet apart, and next to and along the inside of the curb-stone; the lowest point of the roof being about 10 feet above the sidewalk.” The structure, therefore, covers the entire sidewalk for a distance of 110 feet, and the pillars upon which it rests are imbedded in the soil of the street. It is essentially a permanent structure. That such a structure, so situated, is an encroachment upon the highway, and, unless justified by competent authority, an unlawful encroachment, is an unimpeachable proposition of law. “It is clearly agreed to be a nuisance to dig a ditch, or make a hedge overthwart the highway, or to erect a new gate, or to lay logs of timber in it, or generally to do any other act which will render it less commodious.” Bac. Abr. “Highway,” E. “If a carrier carries an unreasonable weight with an unusual number of horses .it will be a nuisance to the highway, by the common law. So, if a man erects a gate across a highway, though it be not locked, but opens and shuts freely; or if he puts his wood-stack in the street before his house, and leaves sufficient passage for travelers.” Com. Dig. “Chimin,” A 3. “The primary use of a highway is for the purpose of permitting the passing and repassing of the public, and it is entitled to the unobstructed and unimpeded use of the entire width of the highway for that purpose;” and hence “the storing of a wagon in the highway is a nuisance.” Cohen v. Mayor, 113 N. Y. 535, 21 N. E. Rep. 700. “At common law, any encroachment upon a public highway was considered to be purpvesture,—that is to say, the malting of that several and private which ought to be common to many;” and, being a nuisance per se, “the defendant cannot avoid liability on the ground that the proof does not show that the people sustained or would sustain any actual damage, or that the inconvenience would be counterbalanced by the public benefit. ” People v. Vanderbilt, 28 N. Y. 396; King v. Ward, 4 Adol. & E. 384. “The public are entitled to the use and enjoyment of the whole of the highway, and no *161individual can appropriate any portion of it to his own exclusive use, and shield himself from responsibility, by saying that enough is left for the accommodation of others. Hence, any obstruction of a public street, although in the prosecution of a lawful business, is indictable as a public nuisance, although room enough be left for the accommodation of the public.” Hart v. Mayor, 9 Wend. 571; King v. Russell, 6 East, 427; King v. Cross, 3 Camp. 224; King v. Jones, Id. 230. “The law has always regarded any unauthorized, continuous obstruction of a public highway as a nuisance per se. The general principle is settled that any obstruction of a public highway, for an unreasonable length of time, how'ever lawful the business which is sought to-be prosecuted, is indictable as a public nuisance, although room enough be left for the accommodation of the public.” Moore v. Jaekson, 2 Abb. X. C. 211. “A purpresture is a clandestine encroachment and appropriation * * * upon land or waters that should be common or public. ” Co. Litt. 277, B; And. Law Diet. “Purpresture.” “Any permanent or habitual obstruction of a public street is an indictable nuisance, although room enough be left to pass, and although that upon the whole such a change in the character of the street would be a public benefit.” Davis v. Mayor, 14 N. Y. 524, 525. “Any use of a public street incompatible with the public use, if unauthorized by law, whatever may be its degree, is a public nuisance;” and hence “it was conceded that the erection of the shed or awning in question, if without lawful authority, would be a public nuisance.” Trenor v. Jackson, 15 Abb. Pr. (N. S.) 120, 126. “The public are entitled to an unobstructed passage upon the streets, including the sidewalks, and a hole in the sidewalk is an obstruction.” Clifford v. Dam, 81 N. Y. 52; People v. Cunningham 1 Denio, 524; Thorpe v. Brumfitt, L. R. 8 Ch. App. 650; Cushing v. Adams, 18 Pick. 110; Com. v. King, 13 Metc. (Mass.) 115; Harrower v. Ritson, 37 Barb. 303; Dickey v. Telegraph Co., 46 Me. 483; Wright v. Saunders, 65 Barb. 214; Reg. v. Telegraph Co., 31 Law J. M. Cas. 167; Adams v. Rivers, 11 Barb. 390; Ely v. Campbell, 59 How. Pr. 334; O’Reilly v. Mayor, Id. 277; Lavery v. Hannighan, 52 N. Y. Super. Ct. 466; Richardson v. Barstow, 11 N. Y. Supp. 935; Farrell v. Mayor, 5 N. Y. Supp. 580, 672; Callanan v. Gilman, 107 N. Y. 360, 369, 14 N. E. Rep. 264; McCaffrey v. Smith, 41 Hun, 117; Knox v. Mayor, 55 Barb. 415.
In deference to the elaborate and able argument of the learned trial judge we have been at pains to collect the foregoing authorities; but in truth, the question in controversy is decisively determined against respondent by the adjudication of the court of appeals in Hume v. Mayor, 74 N. Y. 264, where it is held “that a permanent wooden awning or roofing covering the sidewalk: and resting upon posts bedded in the streets is an encroachment upon the streets, and a nuisance. ” The only distinction between the case cited and the case at bar being that there the roof was of wood and here it is of iron, argument is unnecessary to show that the difference in no degree impairs the-conclusiveness of the authority. It results, therefore, that the learned trial judge erred in finding as a legal inference from the uncontroverted evidence-that “the said awning is not an obstruction or an incumbrance upon the sidewalk or street.” Whether he was equally in error in the conclusion that “the said awning is not a nuisance,” depends upon the validity of the proposition from which he bases the judgment, namely, that the maintenance of the structure is authorized by law. That the ordinance of 10th May, 1886, if valid, suffices for legal justification of the structure, is too plain for controversy. The inquiry, then, is, liad the common council power to authorize the structure? That such power is not an original and inherent attribute of a municipal government is not a disputable proposition. In re Zborowski, 68 N. Y. 96; Davis v. Mayor, 14 N. Y. 506; People v. Kerr, 27 N. Y. 188. But the legislature, as representative of the sovereignty of the state, may either directly or by delegation to its local agencies authorize any use of a highway *162that is not incompatible with its public character, (People v. Railroad Co., 117 N. Y. 150, 22 N. E. Rep. 1026;) and respondent’s contention is that authority to legalize the structure in question was communicated to the common council by the consolidation act of 1882. In ascertaining the charter powers of a municipality “the fundamental and universal rule is that, while the construction is to be just, seeking first of all for the legislative intent in order to give it fair effect, yet any ambiguity or doubt as to the extent of the power is to be determined in favor of the state as against the state’s grantee.” Dill. Mun. Corp. § 91. More particularly: “Statutes authorizing or legitimating acts and obstructions upon the highways which would otherwise be nuisances, .are strictly construed, and must be closely pursued, and the authority given must be exercised with proper care,” Id. § 657. Observing these familiar canons of construction, the question is, does the consolidation act empower the common council to authorize the structure as it is erected and maintained by respondent in a public street of the city? The provisions cited in sanction of the structure are the following: “Sec. 86. The common council shall have power to make ordinances not inconsistent with the laws and constitution of this state. * * * Subd. 4. To prevent encroachments upon and obstructions to the streets, highways, roads, and public places, not including parks, and to authorize and require the commissioner of public works to remove the same; but they shall have no power to authorize the placing or continuing ,of any encroachment or obstruction upon any'street or sidewalk, except the temporary occupation thereof during the erection or repair of a building on a lot opposite the same. * * * Subd. 8. To regulate the use of streets and sidewalks for signs, sign-posts, awnings, awning-posts, horse-troughs, urinals, telegraph posts, and other purposes.” The learned trial judge frankly recognizes the apparent inconsistency between subdivisions 4 and 8; but, applying the rule of construction which subordinates a prior to a subsequent statute, he assumes that “the latter provision shall prevail over the former, as it speaks the last intention of the law-giver. ” But here are not several statutes enacted at different times, but two paragraphs of one and the same statute; and the rule, as we’ apprehend it, is that all the provisions of the statute must be construed together, and in such sense that each and every part shall operate with its intended effect. Broom, Leg. Max. 577, 587. So interpreted, the obvious import of the act is that the common council shall have power generally to regulate the use of streets for awnings and awning-posts;'but the power is coupled with the condition that it be not exerted contrary to law, and is restrained by the express and imperative proviso that “they shall have no power to authorize the placing or continuing of any encroachment or obstruction upon any street or sidewalk.” By this construction effect is given to each term of the statute, and all its parts allowed to operate harmoniously, rather than, by application of an arbitrary rule, to nullify the effect of an essential provision. In People v. O'Reilly, 59 How. Pr. 277, construing a resolution of the common council, purporting to permit licensed venders to occupy Forty-Second street, the court, per Daniels, j., says: “The charter of the city then in force authorized the common council to regulate traffic and sales in the •streets; but it evidently was not intended that such authority should be exercised in the manner in which it has been by means of this resolution, for a succeeding subdivision of the same section declares that the common council shall have no power to authorize the placing or continuing of any obstruction upon .any street or sidewalk. These two provisions require—as they relate to the same subject—to be construed together, and the latter so far restrains and limits the former as to withhold by means of its terms such power as was attempted to be exercised through this resolution. ” And in Trenor v. Jackson, 15 Abb. Pr. (N. S.) 124, per Monell, J., “it is claimed that the power given by the charter to pass ordinances for the regulation of the use of the sidewalks for awnings, etc., necessarily implies a power to allow or permit the continuance *163of awnings by individuals for private purposes. The difficulty in the position is that, even if it was competent for the legislature to give such power, it is not given in express terms, and, being subversive of clear public right, it cannot and should not be, implied. It is, I think, very clear that a trust created by law for a strictly public purpose cannot be diverted from such purpose, and converted into a private use. But, even if it can be at all, it must be done by express enactment, and never can be inferred from or as being incidental to other powers.” As bearing upon the point in discussion, the adjudication of the courts on the power of the municipality to authorize the shedding of the public piers is instructive. In People v. Mallory, 46 How. 281, and Kingsland v. Mayor, 110 N. Y. 569, 18 N. E. Rep. 435, it was held that such power is not involved in a general statutory authority; but in 1875-an act having passed expressly imparting to the. department of docks the dis puted power; the court of appeals ruled, in People v. Railroad Co., 117 N. Y. 150, 22 N. E. Rep. 1026, that the authorized license from the department sufficed to legalize the incumbrance. Our conclusion, therefore, is that, since the structure in controversy is, in necessary effect, an encroachment and obstruction upon the highway, the ordinance of the common council is inoperative to validate it; because such ordinance is contrary to law, and in violation of an express and imperative restriction on the powers of the municipal legislature.
The estoppel urged by respondent is clearly nugatory. The record discloses that in a former action between these parties it was stipulated by the corporation counsel that, if respondent would order its structure so as to conform it to the ordinance, respondent might maintain the structure as amended; and that the structure was modified accordingly at a considerable expenditure of money. Hence the learned trial judge found, as a conclusion of law, that “ the defendants are estopped by reason of the stipulation from claiming the awning to be an obstruction or incumbrance;” but “no sort of ratification can make good an act without the corporate authority.” Peterson v. Mayor, 17 N. Y. 449, 454. “A statute cannot be evaded by estoppel. ” Railroad Co. v. Van Horn, 57 N. Y. 473. It is a self-evident proposition that an act of a municipal corporation, void for want of authority to do it, cannot be validated by an estoppel incurred by the corporation; otherwise all limitations on the power of such corporation imposed by the legislature for the public good might be evaded at the mere volition of the corporation, Northern Nat. Bank of Toledo v. Trustees of Porter Tp., 110 U. S. 608, 619, 4 Sup. Ct. Rep. 254. The power of a municipal corporation has but one source,—the public will, as expressed by the legislature. Dill. Mun. Corp. § 89.
The learned trial judge finds that “the Adams Express Company is a common carrier,” and that “the awning is used as a protection to goods belonging to the public.” We are unable to perceive how these facts, if facts they be, are available to support the judgment. We understand that by virtue of its capacity as a common carrier Adams Express incurs peculiar obligations; but we are not aware that its character confers upon it exceptional privileges,—least of all, to invade a public right for its private aggrandizement. 27ow, can we assent to the proposition, even if it be relevant to the controversy, (which we do not perceive,) that because Adams Express by the awning protects the goods of many, no matter how many, it therefore protects the goods of the public? In the legal sense the public is an abstract entity, very different in nature from a multitude of individuals. The streets of 27ew York are the highways of the people, and their unobstructed and unimpeded passage is indispensable to the public convenience, and to 'the rapidly accumulating business of this active and teeming mart. Already they are inadequate to the necessities of the growing trade and the increasing population of the city, and we deem it urgently for the public interest that a claim to encroach upon and obstruct them should be challenged and defeated in the *164beginning, lest by precedent and possession it expand into proportions with which it will be impossible to cope. Happily, the well-settled principles of our law are of sufficient energy to arrest the evil in its incipiency. Judgment reversed, and new trial; costs to abide the event.
Bischoff, Jr., J., concurs.